Exhibit (d)(1) Page | 1 AMENDMENT NO. 24 DATED FEBRUARY 12, 2 INVESTMENT ADVISORY AGREEMENT DATED DECEMBER 15, 2005, BETWEEN PROSHARES TRUST AND PROSHARE ADVISORS LLC SCHEDULE A TO THE INVESTMENT ADVISORY AGREEMENT BETWEEN PROSHARES TRUST AND PROSHARE ADVISORS LLC As of February 12, 2015 Each Portfolio listed below shall pay the Advisor a fee pursuant to the Investment Advisory Agreement at an annualized rate based on its average daily net assets, as follows: Fee Portfolio’s Average Daily Net Asset Level 75 basis points First $6.0 billion 70 basis points Next $4.0 billion 65 basis points Thereafter NAME OF PORTFOLIO ProShares Ultra S&P500 ProShares Ultra MidCap400 ProShares Ultra Dow30 ProShares Ultra QQQ ProShares Ultra Basic Materials ProShares Ultra Consumer Goods ProShares Ultra Consumer Services ProShares Ultra Financials ProShares Ultra Health Care ProShares Ultra Industrials ProShares Ultra Oil& Gas ProShares Ultra Real Estate ProShares Ultra Semiconductors ProShares Ultra Technology ProShares Ultra Telecommunications ProShares Ultra Utilities ProShares Ultra Russell2000 ProShares Ultra SmallCap600 ProShares Ultra MSCI Japan ProShares Ultra MSCI Emerging Markets ProShares Ultra MSCI EAFE ProShares Ultra NASDAQ Biotechnology ProShares Ultra FTSE China 50 ProShares Ultra 7-10 Year Treasury ProShares Ultra 20+ Year Treasury ProShares Ultra High Yield ProShares Ultra Investment Grade Corporate ProShares Ultra MSCI Pacific ex-Japan ProShares Ultra FTSE Europe 1 All fees are computed daily and paid monthly Page | 2 NAME OF PORTFOLIO ProShares Ultra MSCI Brazil Capped ProShares Ultra MSCI Mexico Capped IMI ProShares Ultra KBW Regional Banking ProShares Short S&P500 ProShares Short MidCap400 ProShares Short Dow30 ProShares Short QQQ ProShares Short Russell2000 ProShares Short SmallCap600 ProShares Short Basic Materials ProShares Short Financials ProShares Short Oil & Gas ProShares Short Real Estate ProShares Short MSCI Emerging Markets ProShares Short MSCI EAFE ProShares Short 7-10 Year Treasury ProShares Short 20+ Year Treasury ProShares Short High Yield ProShares Short Investment Grade Corporate ProShares Short KBW Regional Banking ProShares Short FTSE China 50 ProShares UltraShort S&P500 ProShares UltraShort MidCap400 ProShares UltraShort Dow30 ProShares UltraShort QQQ ProShares UltraShort Russell2000 ProShares UltraShort SmallCap600 ProShares UltraShort Basic Materials ProShares UltraShort Consumer Goods ProShares UltraShort Consumer Services ProShares UltraShort Financials ProShares UltraShort Health Care ProShares UltraShort Industrials ProShares UltraShort Oil & Gas ProShares UltraShort Real Estate ProShares UltraShort Semiconductors ProShares UltraShort Technology ProShares UltraShort Telecommunications ProShares UltraShort Utilities ProShares UltraShort MSCI Japan ProShares UltraShort MSCI Emerging Markets ProShares UltraShort MSCI EAFE ProShares UltraShort NASDAQ Biotechnology ProShares UltraShort FTSE China 50 ProShares UltraShort 3-7 Year Treasury ProShares UltraShort 7-10 Year Treasury ProShares UltraShort 20+ Year Treasury ProShares UltraShort TIPS ProShares UltraShort MSCI Pacific ex-Japan ProShares UltraShort FTSE Europe ProShares UltraShort MSCI Brazil Capped ProShares UltraShort MSCI Mexico Capped IMI Page | 3 NAME OF PORTFOLIO ProShares UltraPro S&P500 ProShares UltraPro QQQ ProShares UltraPro Dow30 ProShares UltraPro Russell2000 ProShares UltraPro MidCap 400 ProShares UltraPro Financials ProShares UltraPro Short S&P500 ProShares UltraPro Short QQQ ProShares UltraPro Short Dow30 ProShares UltraPro Short Russell2000 ProShares UltraPro Short MidCap400 ProShares UltraPro Short 20+ Year Treasury ProShares UltraPro Short Financials ProShares Ultra Gold Miners ProShares Short Gold Miners ProShares UltraShort Gold Miners ProShares Ultra Junior Miners ProShares Short Junior Miners ProShares UltraShort Junior Miners Page | 4 Each Portfolio listed below shall pay the Advisor a fee pursuant to the Investment Advisory Agreement at an annualized rate based on its average daily net assets, as follows:2 NAME OF PORTFOLIO COMPENSATION (at annual rate expressed as apercentage of average daily net assets of each Fund) ProShares 30 Year TIPS/TSY Spread 0.55% ProShares German Sovereign/Sub-Sovereign ETF 0.35% ProShares USD Covered Bond 0.35% ProShares Global Listed Private Equity ETF 0.50% ProShares High Yield–Interest Rate Hedged 0.50% ProShares DJ Brookfield Global Infrastructure ETF 0.45% ProShares S&P 500 Dividend Aristocrats ETF 0.35% ProShares Large Cap Core Plus 0.75% ProShares RAFI Long/Short 0.75% ProShares Hedge Replication ETF 0.75% ProShares Merger ETF 0.75% ProShares Investment Grade–Interest Rate Hedged 0.30% ProShares Short Term USD Emerging Markets Bond ETF 0.50% ProShares USD Emerging Markets Bond–Interest Rate Hedged 0.55% ProShares MSCI Emerging Markets Dividend Growers ETF 0.60% ProShares MSCI EAFE Dividend Growers ETF 0.50% ProShares MSCI Europe Dividend Growers ETF 0.55% ProShares CDS North American HY Credit ETF 0.65% ProShares CDS Short North American HY Credit ETF 0.65% ProShares CDS North American IG Credit ETF 0.65% ProShares CDS Short North American IG Credit ETF 0.65% ProShares CDS European HY Credit ETF 0.65% ProShares CDS Short European HY Credit ETF 0.65% ProShares CDS European IG Credit ETF 0.65% ProShares CDS Short European IG Credit ETF 0.65% ProShares Morningstar Alternatives Solution ETF 0.07% ProShares Russell 2000 Dividend Growers ETF 0.40% ProShares S&P MidCap 400 Dividend Aristocrats ETF 0.40% PROSHARE ADVISORS LLC, a Maryland limited liability company PROSHARES TRUST, a Delaware statutory trust By:/s/ Michael L. Sapir By:/s/ Todd B. Johnson Michael L. Sapir Chief Executive Officer Todd B. Johnson President 2All fees are computed daily and paid monthly
